11-1456
    MacEntee v. IBM


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 1st day of June, two thousand twelve.

    PRESENT:
                      PETER W. HALL,
                      SUSAN L. CARNEY,
                           Circuit Judges,
                      SHIRA ANN SCHEINDLIN,*
                          District Judge.
    _____________________________________

    Susan M. MacEntee,

                            Plaintiff-Appellant,
                      v.                                        11-1456

    IBM (International Business Machines),

                            Defendant-Appellee.

    _____________________________________

    FOR PLAINTIFF -APPELLANT:                      Susan M. MacEntee, pro se, Highland, NY.

    FOR DEFENDANT -APPELLEE:                       Kevin G. Lauri, Dana G. Weisbrod, Jackson Lewis
                                                   LLP, New York, NY.


           *
           Judge Shira Ann Scheindlin, of the United States District Court for the Southern District
    of New York, sitting by designation.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Daniels, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Susan M. MacEntee, pro se, appeals the district court’s judgment granting

Appellee International Business Machines’s (“IBM”) motion under Fed. R. Civ. P. 12(b)(1) and

(b)(6) to dismiss her complaint, which alleged, inter alia, failure to accommodate and

harassment under the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12112 et

seq., and discrimination under New York State Human Rights Law, N.Y. Exec. Laws §§ 290-97,

all arising out of her disability in the form of depression. We assume the parties’ familiarity with

the underlying facts, the procedural history of the case, and the issues on appeal.

       “We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),

construing the complaint liberally, accepting all factual allegations in the complaint as true, and

drawing all reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282
F.3d 147, 152 (2d Cir. 2002); see also Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300

(2d Cir. 2003). We also review de novo a district court’s dismissal of a complaint pursuant to

Rule 12(b)(1). Scherer v. Equitable Life Assur. Soc’y, 347 F.3d 394, 397 (2d Cir. 2003). In

addition, we have long held that “when [a] plaintiff proceeds pro se, . . . a court is obliged to

construe his pleadings liberally,” Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d

Cir. 2008) (quoting McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004)), and must

interpret them “to raise the strongest arguments that they suggest,” Brownell v. Krom, 446 F.3d
305, 310 (2d Cir. 2006) (quoting Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d Cir. 2003)


                                                  2
(citation omitted)). Indeed, “[t]his is particularly so when the pro se plaintiff alleges that her

civil rights have been violated.” Sealed Plaintiff, 537 F.3d at 191.

       Here, while MacEntee’s failure to follow the rules of this Court in preparing her briefs

and appendix have made appellate review of her claims challenging, we nonetheless proceed to

consider the merits of her appeal. See id. In that regard, a review of the record and relevant case

law leads us to conclude that the district court properly dismissed MacEntee’s complaint, and we

affirm the district court’s judgment for substantially the same reasons set forth in its thorough

and well-reasoned decision. See MacEntee v. IBM, 783 F. Supp. 2d 434 (S.D.N.Y. 2011).

       As noted by the district court, all of MacEntee’s claims fail as a matter of law. With

respect to MacEntee’s failure to accommodate claim, IBM accommodated her disability, and

following transfer to a different department, MacEntee continued to be accommodated. Thus her

claim fails as a matter of law. See, e.g., Rodal v. Anesthesia Group of Onondaga, P.C., 369 F.3d
113, 118 (2d Cir. 2004) (the prima facie burden for a discrimination claim under the ADA

requires, inter alia, a showing that the employer refused to make a reasonable accommodation

such that plaintiff could not perform essential job functions).

       MacEntee’s retaliation action fails as a matter of law because the alleged retaliatory

actions—close supervision of her time entries and workplace conduct—are not cognizable

“adverse employment actions.” As for her harassment claim, the single, derogatory remark that

she claims was directed at her is not sufficiently severe to “to make out a case of employment

discrimination.” Danzer v. Norden Sys., Inc., 151 F.3d 50, 56 (2d Cir. 1998).

       We have considered MacEntee’s other arguments on appeal and find them to be without

merit. Accordingly, the judgment of the district court is hereby AFFIRMED. It is further


                                                  3
ORDERED that MacEntee’s motion to amend her appendix to include certain papers that she

filed in district court is DENIED as moot, as she filed an earlier, substantially identical motion

that we have already granted.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 4